Proceeding pursuant to CPLR article 78 to review a determination of the *872respondent, dated December 11, 1979, which, after a hearing, found petitioner guilty of suffering or permitting the licensed premises to become disorderly in that it suffered or permitted an altercation to occur therein, and imposed a penalty of a 60-day suspension, 30 days forthwith and 30 days deferred, and a bond claim of $500. Determination confirmed and proceeding dismissed on the merits, with costs. The determination was supported by substantial evidence. Lazer, J. P., Gibbons, Rabin and O’Con-nor, JJ., concur.